Citation Nr: 1621462	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-10 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of left femur fracture, to include as secondary to service-connected left knee disability.

2.  Entitlement to a rating in excess of 10 percent for left ankle sprain with degenerative joint disease (left ankle disability).

3.  Entitlement to increases in the "staged" ratings (10 percent prior to July 29, 2011, and a combined 20 percent from that date) assigned for left knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1984 to July 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied ratings in excess of 10 percent, each, for left ankle disability and degenerative joint disease, left knee.  In an interim May 2013 rating decision, the RO granted an additional 10 percent rating for limitation of left knee flexion, effective July 29, 2011.  These matters were previously before the Board in October 2013, when they were remanded for additional development.

As is discussed in more detail below, during the pendency of this appeal, the Veteran incurred additional disability of the left lower extremity that is claimed as secondary to the left knee disability already on appeal, i.e., it reflects, in essence, additional worsening of the left knee disability at issue.  Thus, the Board finds that remand, rather than referral, for additional development is warranted, and has included the matter as a separate issue on the preceding page. 

Additionally, although the matter of TDIU was denied in the May 2013 rating decision, and the record does not reflect that the Veteran initiated an appeal of that matter, the Board notes that a TDIU rating is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009).  Furthermore, the question of entitlement to TDIU was explicitly raised in March 2016 correspondence from the Veteran's representative.  Therefore, it is (separately) listed on the preceding page.

The issues of entitlement to an increased rating for service-connected psychiatric disability and to reopen a previously denied claim of service connection for right knee disability (based on new and material evidence) have been raised by the record in March 2014 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Residuals of Left Femur Fracture

In its December 2013 Decision, the Board stated that the Veteran had been granted service connection for residuals of left femur fracture on a secondary basis.  Upon further review of the record, the Board is not certain that is the case.  In the May 2013 rating decision, the AOJ continued a 10 percent rating for degenerative joint disease of the left knee and granted an additional 10 percent rating for limitation of flexion of the left knee and a 10 percent rating for left hip strain associated with left ankle sprain.  It is not entirely clear from the rating decision how these three ratings (the first effective from the December 1997 date of original claim and the latter two effective the date of a July 2011 VA examination documenting compensable limitation of flexion) apply (without pyramiding) to the service-connected left knee disability; regardless, it not clear that any of them refers to the left femur fracture, which the record indicates was sustained in September 2010.  

Medical evidence of record (see, e.g., October 2010 private treatment record) suggests that the left femur fracture occurred secondary to the service-connected left knee and left ankle disabilities while the rating for those disabilities were on appeal.  As such, the Board finds that consideration of service connection for such disability is reasonably encompassed within the scope of the increased rating decision on appeal and should be remanded (and not referred) for AOJ initial adjudication (or clarification, if the AOJ determines that service connection is warranted but that symptoms resulting from such disability are encompassed by one or more of the ratings discussed above).  (See, e.g., July 2011 VA (fee-basis) examination (noting a diagnosis of status post left femur fracture with residual bilateral hip strain and left thigh scars with loss of sensation at scar site); but see also January 2014 VA examination (noting that loss of range of motion is a residual of femur fracture)).

Service-Connected Left Knee and Ankle Disabilities

If the AOJ determines that service-connection for residuals of left femur fracture is warranted on a secondary basis, that finding would support the Veteran's general contention that his left knee or ankle give way, i.e., are unstable (and entitled to additional compensation).  Consequently, the Board finds that the matters are inextricably intertwined; the matters of the increased rating for left knee and ankle disabilities must be deferred pending resolution of matter of service connection for residuals of left femur fracture.

TDIU

In addition, the Board acknowledges the request by the Veteran's representative in March 2016 correspondence that the matter of a TDIU be returned to the AOJ for adjudication.  While the matter of TDIU was denied in May 2013 and not appealed further, the Board notes that TDIU is part of any increased rating claim when reasonably raised by the record, see Rice, supra, and thus remains for consideration by the Board in the context of the instant appeal.  Here, on January 2014 VA examination, the examiner opined that the Veteran's combined orthopedic disabilities prevented most physical employment, and that light to sedentary work would be possible with retraining.  This suggests that the Veteran may not be employable based on his current level of experience and education, which reasonably raises the matter of TDIU in the context of the instant claims.  As the examiner's opinion on employability was based, in part, on consideration of residuals of left femur fracture, the Board finds that the matter of TDIU is inextricably intertwined with (and must be deferred pending) the resolution of that issue.

As a final matter, it appears that the most recent treatment records associated with the Veteran's file date from October 2013.  Records of treatment for a service-connected disability are clearly pertinent (and may be critical) evidence in a claim for increase, and must be obtained on remand (if available).  Additionally, the record currently before the Board includes an October 2015 application for vocational rehabilitation, suggesting that there may be outstanding VA vocational rehabilitation records.  Such records are clearly pertinent (and may be critical) evidence in a claim for TDIU, and must be secured for the record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluation or treatment he has received for the disabilities at issue and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, notify the Veteran and remind him that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Associate the Veteran's VA vocational rehabilitation file (if one exists) with the record on appeal.

3.  Adjudicate the issue of service connection for residuals of left femur fracture must be adjudicated (or clarify the existing ratings) prior to the case being returned to the Board.

4.  Then, arrange for any additional development indicated (to include VA examinations, if necessary) and readjudicate the matters on appeal.  If any remain denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




